Citation Nr: 0201094	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  99-24 361	)	DATE
	)
	)           

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for for a psychiatric 
disorder.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for skin rash due to 
undiagnosed illness.

4. Entitlement to service connection for weight gain due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1999 RO decision which denied service 
connection for a psychiatric disorder (variously claimed as 
an anxiety disorder, post-traumatic stress disorder (PTSD), 
memory loss, and fatigue), hypertension, skin rash due to 
undiagnosed illness, and weight gain due to undiagnosed 
illness. In March 2001, the Board remanded the case for 
additional development.


FINDINGS OF FACT

1.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.

2.  An anxiety disorder began years after service and was not 
caused by any incident of service.  Complaints of memory loss 
and fatigue are related to the diagnosed anxiety disorder.  
PTSD has not been diagnosed.

3.  Hypertension was first manifest more than one year after 
active service and was not caused by any incident of service.

4.  A chronic skin rash is not shown in active service.  
Since active service the veteran has complained of a skin 
rash of the perianal area, but there are no objective 
indications of a chronic skin rash disability from 
undiagnosed illness, let alone of at least 6 months 
chronicity and to a compensable degree.  

5.  After his active duty, the veteran had weight gain 
(obesity), and such is related to his diet.  The weight gain 
does not represent a chronic disability from undiagnosed 
illness.


CONCLUSIONS OF LAW

1.  A psychiatric disorder (including an anxiety disorder 
with symptoms such as memory loss and fatique, and claimed 
PTSD) was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 3.303, 3.304 (2001).

2.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1101, 1110, 1112, 1113;  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

3.  A skin rash, claimed as due to undiagnosed illness, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117 (West 1991 & Supp. 2001);  38 C.F.R. 3.303, 
3.317 (2001).

4.  Weight gain, claimed as due to undiagnosed illness, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117 (West 1991 & Supp. 2001);  38 C.F.R. 3.303, 
3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had initial active duty for training in the Army 
from July 1987 to November 1987.  Service medical records 
show that in February 1987, at the time of his enlistment 
examination, he was 5'83/4" tall and weighed 184 pounds.  At 
physical inspection in July 1987, he was said to be 5'9 1/2" 
tall and weighed 180 pounds.  Medical records from this 
period of service do not show a psychiatric disorder, 
hypertension, skin rash, or weight gain. 

The veteran had later Army Reserve and Army National Guard 
service.  In a September 1990 application for a military 
identification card, the veteran reported he was 5'9" and 
weighed 180 pounds.

The veteran had active duty in the Army from November 1990 to 
June 1991, when his National Guard unit was activated for the 
Persian Gulf War.  On a medical history form in November 
1990, the veteran denied any pertinent problems.  He had 
service in Southwest Asia from January 1991 to May 1991, 
performing duties of a military policeman.  On an April 1991 
medical history form for a service separation examination, 
the veteran denied any pertinent problems.  On the April 1991 
separation examination, the psychiatric system, 
cardiovascular system, and skin were normal on clinical 
evaluation; blood pressure and weight are not shown in 
available records.  Medical records from this period of 
service do not show a psychiatric disorder, hypertension, 
skin rash, or weight gain.  The veteran had later National 
Guard service.

Private medical records from October 1992 show the veteran 
was seen to have his blood pressure checked following a blood 
pressure increase from the previous month.  It was noted 
blood pressure medication was prescribed.  An undated record, 
apparently from the time of this visit, shows the veteran's 
blood pressure as 140/94, his height as  5'9 1/2", and his 
weight as 224 pounds.

A National Guard personnel record from February 1994 notes 
the veteran was in a weight control program.

National Guard medical records from May 1994 show the veteran 
had blood pressure readings of 160/122 and 140/100 while 
being seen for a twisted ankle.  

In September 1998, the veteran filed his claim for service 
connection for a psychiatric disorder (variously claimed as 
PTSD, anxiety disorder, fatigue, and memory loss), 
hypertension, skin rash, and weight gain.  He did not list 
sources of any medical treatment during and after service.

In November 1998, the RO asked the veteran to submit 
supporting medical and other evidence, and he did not 
respond.

In December 1998, the veteran was given a psychiatric 
examination.  He reported no history of a mental disorder or 
treatment.  He related he was employed as a high school 
teacher and was presently in graduate school.  He said that 
after returning from service in the Persian Gulf he had 
problems coping and drank heavily, although he got his 
drinking under control.  He said he experienced difficulty 
concentrating and anxiety and worry.  He reported some of his 
stress was related to a prior divorce and inability to see 
his child from that marriage.  He was remarried and had 
another child with his current wife.  He reported 
restlessness, fatigability, irritability, and nightmares.  
The examiner found the veteran to have a normal affect, with 
regular speech rate and rhythm.  His thought process was 
coherent, and his thought content was negative for auditory 
or visual hallucinations.  His short and remote memory were 
intact, and his judgment and insight were fair.  The examiner 
diagnosed the veteran with anxiety disorder, not otherwise 
specified, and a history of alcohol abuse.  The examiner 
indicated that the veteran had a generalized anxiety 
disorder, but did not meet the criteria for a diagnosis of 
PTSD.

The veteran was also given a VA general medical examination 
in December 1998.  He said that he experienced a skin rash in 
the perianal area once or twice a month, and he said he had 
no itching elsewhere and no complaints of systemic disorders 
related to the skin rash condition.  He did not have the rash 
at the time of the examination.  He related that he had been 
diagnosed with high blood pressure during his service time, 
but the exact time was unclear.  He was currently taking 
medication for hypertension.  Regarding weight gain, the 
examiner indicated his opinion that the veteran's weight gain 
did not seem to be the result of a disorder, but was instead 
possibly the result of his diet.  At the time of the 
examination, the veteran's blood pressure was 122/86, his 
height was 5'10", and his weight was 253.  The skin was 
normal, including of the anal area, although there was some 
barbae skin problem of the face.  Moderate obesity was noted.  
The diagnoses were perianal skin rash, which he presently 
does not have, etiology unclear; essential hypertension; and 
weight gain with moderate obesity, etiology unclear, but with 
diet to be considered.

In April 1999, the RO denied the veteran's claims for service 
connection.

In March 2001, the Board remanded the claims to the RO to 
obtain any additional medical records, and to provide the 
veteran with a VA examination on the etiology of his anxiety 
disorder.  In May 2001, the RO wrote the veteran and asked 
him for additional medical records and information; he did 
not repond.  The veteran twice failed to report for VA 
examination scheduled for June 2001.

Analysis

The file shows that through RO correspondence, the rating 
decision, the statement of the case, the supplemental 
statement of the case, and a Board remand, the veteran has 
been notified of the evidence necessary to substantiate his 
claims.  Service medical records and some post-service 
medical records have been obtained, and VA examination have 
been provided.  Following a Board remand, the veteran failed 
to provide additional requested medical evidence and 
information, and he failed to report for another VA 
examination.  Thus there is nothing more the VA can do to 
assist him with his claims.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

1.  Psychiatric disorder

The veteran's service medical records show no psychiatric 
disorder.  He was released from active duty in 1991.  No 
post-active duty psychiatric treatment is shown.  A 1998 VA 
examination diagnosed an anxiety disorder.  The examiner 
found the veteran did not have PTSD.  One of the essential 
requirements for service connection for PTSD is a valid 
medical diagnosis.  38 C.F.R. § 3.304(f).  Without a PTSD 
diagnosis, service connection for PTSD may not be granted in 
the present case.  The veteran has complaints of memory 
problems and fatigue, which are apparently related to the 
recently diagnosed anxiety disorder.  There is no medical 
evidence to link the anxiety disorder to service.

The weight of the credible evidence establishes that a 
psychiatric disorder (anxiety disorder) began years after 
active service and is not related to service.  The condition 
was neither incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Hypertension

Service connection will be rebuttably presumed for certain 
chronic diseases, including hypertension, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service medical records do not show hypertention.  The 
veteran was released from active duty in June 1991.  In 
October 1992, the veteran went to a private facility where he 
indicated elevated blood pressure readings since the prior 
month.  Records since then show hypertension.  From available 
evidence, hypertension first became manifest more than a year 
after service (beyond the presumptive period for service 
connection), and it has not been medically linked to service.  

The Board finds that the veteran's hypertension was not 
incurred in or aggraved by service.  As the preponderance of 
the evidence is against the claim for service connection, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b);  Gilbert, supra.


3.  Skin rash

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of
operations during the Persian Gulf War. Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symtoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6 
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply. 
VAOPGCPRC 8-98.

The Board notes that the Persian Gulf War provisions of 
38 U.S.C.. § 1117 were recently amended, effective March 1, 
2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilites from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
The Board notes that these new legal provisions do not affect 
the particular Persian Gulf War claims involved in the 
instant appeal.

The veteran asserts that he has a skin rash due to an 
undiagnosed illness from Persian Gulf War service.  He served 
in Southwest Asia during his period of active duty which 
ended in 1991.  Service medical records show no skin 
condition.  At a 1998 VA examination, he claimed he had a 
periodic skin rash of the perianal area, but no such rash was 
present at the time of the examination.  In fact, there are 
no medical records or other independent evidence to confirm a 
skin rash.  

Upon consideration of the evidence of record, the Board finds 
that the veteran's claim for service connection for an 
undiagnosed illness manifested by a skin rash does not meet 
the specific requirements of the Persian Gulf War provisions.  
There are no satisfactory objective indications of a chronic 
skin rash from undiagnosed illness during or since service, 
let alone such a condition of at least 6 months chronicity 
and to a compensable degree (see analogous rating criteria of 
38 C.F.R. § 4.118, Diagnostic Code 7806 for eczema).

If this were a claim for direct service connection (aside 
from the Persian Gulf War provisions), there would be no 
basis for the claim as there is no medical evidence of a 
current skin rash disability which is related to the 
veteran's military service.

The preponderance of the evidence is against the claim for 
service connection.  Thus, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b);  Gilbert, supra.

4.  Weight gain

The veteran attributes weight gain to an undiagnosed illness 
from Persian Gulf War service in Southwest Asia.  There is no 
evidence of a weight problem during the veteran's active duty 
which ended in 1991.  A National Guard personnel record from 
1994 notes the veteran was having weight control problems.  
Moderate obesity was noted at a 1998 VA examination, and the 
examiner suggested this was due to the veteran's diet.

Upon considering the evidence of record, the Board finds that 
the veteran's claim for service connection for an undiagnosed 
illness manifested by weight gain does not meet the specific 
requirements of the Persian Gulf War provisions.  There is no 
evidence establishing that the veteran's weight gain is a 
chronic disability, or that it became manifest during service 
in the Persian Gulf War or is presently manifiested to a 
compensable degree.  Simple weight gain from overeating or 
eating the wrong types of foods, which appears to be the 
situation here, may be reversed, and it does not represent a 
chronic disability for which compensation may be given.  Thus 
service connection under the Persian Gulf War provisions is 
not in order.

If this were a claim for direct service connection (aside 
from the Persian Gulf War provisions), there would be no 
basis for the claim as there is no medical evidence of 
chronic disability from weight gain, let alone one related to 
service.

The preponderance of the evidence is against the claim for 
service connection.  Thus, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b);  Gilbert, supra.













ORDER

Service connection for a psychiatric disorder is denied.

Service connection for hypertension is denied.

Service connection for skin rash due to undiagnosed illness 
is denied.

Service connection for weight gain due to undiagnosed illness 
is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

